Citation Nr: 1535770	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by uncontrollable body shakes.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the matters on appeal, as well as the matter of service connection for a psychiatric disability, in February 2015.  In a June 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a psychiatric disability characterized as other specified trauma- and stressor-related disorder.  


FINDINGS OF FACT

1.  The Veteran did not have any neurological disorder or other ascertainable chronic disability manifested by tremors or uncontrolled body shaking at the time of his July 2011 claim for benefits and has not had one at any time since.

2.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of any service-connected disability or disabilities


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by uncontrollable body shakes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, required notice was provided in an October 2011 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  While the October 2011 notice letter was provided subsequent to the initial October 2011 rating decision, after issuance of the letter and opportunity for the Veteran to respond, his claim was readjudicated, most recently in a June 2015 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, Social Security Administration (SSA) records, and information from his former employer have been obtained.  Also, he was provided a VA examination of his claimed disability manifested by uncontrollable body shakes in June 2015.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining updated VA treatment records and the June 2015 VA examination report, the AOJ substantially complied with the Board's February 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The record does not reflect, and the Veteran has not contended, that any disability manifested by body shakes began during or is directly related to his period of service from August 1968 to August 1970.  Rather, as reflected in his October 2011 notice of disagreement, November 2012 substantive appeal, and a June 2015 statement, the Veteran contends that he has uncontrollable body shaking due to his service-connected psychiatric disability, and that his doctors have told him that his uncontrollable body shakes are due to his psychiatric condition.  The Veteran is currently service connected for other specified trauma- and stressor-related disorder.

The Veteran's service connection claim must be denied.  While he has made assertions of body shaking and tremors resulting from or aggravated by his service-connected psychiatric disability, the record does not reflect that he has any neurological disorder or other ascertainable chronic disability manifested by tremors or body shakes.

Despite the extensive medical record, the only medical documentation regarding any tremor or body shakes is a September 2011 examination report in connection with SSA disability benefits and a June 2015 VA examination report, neither of which contain a diagnosis of any chronic or medical disorder manifested by tremors or body shakes.

The September 2011 disability examination report reflects that the Veteran reported persistent and rather severe hand tremors, and that the etiology of such tremors was unclear, but that he seemed to think that they were related to his chronic anxiety state.  On examination, he had pronounced fine tremor in both hands that appeared to increase with intention, and gave him some difficulty performing fine manipulation with the hands.  The impression was fine hand tremors, bilateral, of unknown etiology. 

On June 2015 VA examination, the Veteran reported that over the past five or 10 years he had noticed some shaking in his hands when he got nervous and anxious/agitated.  It was noted that the Veteran had seen a private neurologist in the past who diagnosed him with peripheral neuropathy, but that there was no mention of hand tremors in the available notes; the examiner also noted the September 2011 examination report.  It was noted that the Veteran's claimed condition did not require continuous medication for control, and there were no hand tremors noted on examination.  It was also noted that the Veteran claimed that he noticed such tremors when he was stressed/agitated/anxious, especially in large crowds and with exposure to loud noises that startled him.  It was further noted that his VA medical records and private neurologist records were silent regarding tremors, but that, based on the medical records and the Veteran's given history, it was at least as likely as not that these tremors were related to his psychiatric condition/anxiety.  However, the examiner provided no diagnosis, and indicated that the Veteran did not have and had never been diagnosed with a central nervous system condition.

Private and VA treatment records from March 2000 to October 2014, while extensively documenting other complaints and medical problems, reflect no complaints, findings, or treatment related to tremors or body shakes.  Also, on November 2011 VA general medical examination, the Veteran was found to have had no neurological condition.  Furthermore, records of private neurological treatment dated in September and October 2012 reflect that the Veteran sought and underwent treatment and testing related to the neurological problems involving peripheral neuropathy; such records do not reflect any indication of complaints or findings related to tremors or shaking.  Moreover, an October 2012 letter submitted to VA from the Veteran's private neurologist, Dr. T.A., reflects that the Veteran had been under Dr. T.A.'s care in regard to peripheral neuropathy, memory loss, and incontinence, that testing revealed chronic peripheral neuropathy, and that such neuropathy was likely related to service; the letter does not mention tremors or body shaking.  

The fact that the treatment records contain no findings, complaints, or treatment related to tremors or symptoms of body shaking, even by the Veteran's treating neurologist, weighs heavily against a finding that the Veteran has had any neurological disorder or other chronic disability manifested by tremors or shaking; any such medical condition would almost have certainly been reported to, and noted and evaluated by, the Veteran's treating neurologist.

While the Veteran reports experiencing shaking during periods of anxiety, stress, or fear, the record does not reflect any actual neurological disorder or other clinically ascertainable chronic disability manifested by tremors or uncontrolled body shaking.  The Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, lay evidence may be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  However, in this case, the determination of whether the Veteran has any actual neurological disorder or other ascertainable disability manifested by tremors or uncontrolled body shaking is one that is medical in nature, and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose any such disability.  

Thus, the weight of the evidence reflects that the Veteran did not have any neurological disorder or other ascertainable chronic disability manifested by tremors or uncontrolled body shaking at the time of his July 2011 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for a disability manifested by uncontrollable body shakes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran is currently service-connected for prostate cancer, status post prostatectomy, rated 60 percent; bilateral hearing loss, rated 10 percent; tinnitus, rated 10 percent; psychiatric disability characterized as other specified trauma- and stressor-related disorder, rated 10 percent; erectile dysfunction, rated noncompensable (0 percent); and scar associated with prostate cancer, rated noncompensable.  His combined disability rating is 70 percent.  Therefore, the Veteran meets the schedular criteria for a TDIU.

In his November 2011 application for a TDIU, the Veteran stated that he had worked as a foreman full-time from February 1979 to April 2011.  He reported at that time that he became too disabled to work the last day of his employment in April 2011, but that he did not leave his last job because of his disability, and that he had not tried to obtain employment since he became too disabled to work.  In a February 2012 statement, the Veteran's former employer confirmed his dates of employment and stated that the type of work performed was as a "manual weld/operator."  The employer did not indicate that the Veteran's employment ended due to any disability.

As an aside, the Veteran's application for TDIU also listed neuropathy and hypertension as disabilities resulting in unemployability, and his wife submitted a statement about the effect of the pain in the Veteran's hands and feet on his ability to work.  However, service connection has been denied for these conditions, so they cannot be considered in deciding the TDIU claim. 

In a November 2011 statement, the Veteran asserted that he was told that his position had been abolished, but that he believed that this was not true because his employer hired someone to take his position, and that he believed that this was because of his constant trips to the bathroom, which were as often as three to four times an hour, due to his service-connected prostate disability.  He further asserted that "having problems hearing was probably another reason for them to get rid of [him]."  In his November 2012 substantive appeal, the Veteran asserted that his service-connected disabilities caused him to lose his job and kept him from ever being able to work again.

However, a TDIU must be denied in this case.

Despite the Veteran's assertions, the evidence does not show that any of the Veteran's service-connected disabilities, by itself or in combination with any other service-connected disability or disabilities, has caused him to be unemployable.

While the Veteran has asserted that his prostate cancer, status post prostatectomy, has been primarily responsible for his inability to work, the record does not reflect that this disability, alone or in combination with any other service-connected disabilities, has had this effect.  The record reflects that the Veteran underwent a radical prostatomy in April 2002.  On May 2009 VA examination, it was noted that the Veteran worked as a welding supervisor, and that his prostate cancer status post radical retropubic prostatectomy residuals were erectile dysfunction and urinary incontinence.  On November 2011 VA general medical examination, the examiner opined that the Veteran's prostate disability would have "no effect on physical or sedentary employment."   On May 2012 VA examination, the examiner stated the Veteran would not be able to lift heavy weights due to urinary stress control.  There is no competent and probative evidence such as a medical or other professional opinion suggesting that the Veteran is unemployable due to his prostate disability, alone or in combination with any other service-connected disabilities, despite his impairment of having to use the bathroom frequently.  The fact that his condition places some restrictions on his work abilities (i.e., no heavy weights, ready access to a bathroom) is not the equivalent of stating it is severe enough that he cannot work.   

The Veteran's SSA records reflect that he was considered disabled as of April 2011, with a primary diagnosis of "Disorders of back (discogenic and degenerative)" and a secondary diagnosis of "Anxiety related disorders."  However, the SSA records supporting the disability determination do not support a finding that the Veteran was unable to work due to any psychiatric disorder.

The report of a September 2011 SSA psychiatric assessment reflects the examiner's assessment that the Veteran's "[l]imitations appear to be primarily physical in nature," and that "[a]lthough [the Veteran] appears to present some mild [symptoms] of anxiety/depression, the impairment does not attribute to a significant reduction in mental functioning."  The examiner determined that the Veteran's functional impairment was "[n]ot severe."

On another September 2011 mental health examination in connection with his claim for SSA disability, the Veteran reported that he most recently worked in April 2011 as a foreman at a welding shop, and that he had held that positon for 34 years and left when they downsized.  In assessing the Veteran's ability to perform work-related activities, the examiner determined that the Veteran's abilities to understand and remember typical work-related instructions and to sustain concentration and persistence were mildly impaired by mental illness.  The examiner determined that the Veteran's abilities to interact with others and adapt to changes in the work environment were not impaired by a mental illness.  

The VA medical examination evidence further weighs against any finding that the Veteran's service-connected psychiatric disability, by itself or in combination with any other service-connected disabilities, has rendered the Veteran unemployable.

On November 2011 VA mental health examination, the Veteran reported that his most recent job was working as a supervisor in a welding department, that he had held that job for 34 years, but remarked that he was ready to retire because the company was bought out and he did not like the new owners and "was ready to get out."  He denied any attendance or disciplinary problems at work, stated that he "was at work everyday."  He stated that he liked his job and was able to fulfill all responsibilities including supervising others, and retired in April 2011.  The examiner remarked that the Veteran did not report significant impairment in social or occupational functioning as a result of his symptoms.

On June 2015 VA mental health examination, the Veteran reported that he had worked as a welder for 32/33 years, never missed a day of work, and performed all of his duties, including his supervisory role, well.  The examiner assessed the Veteran as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

The record furthermore does not reflect that any other of the Veteran's service-connected disabilities, alone or in combination, cause him to be unable to obtain or retain substantially gainful employment.  The Board notes that on November 2011 VA general medical examination, while the examiner opined that the Veteran's prostate disability and tinnitus would have "no effect on physical or sedentary employment," the examiner opined that his service-connected hearing loss "would limit his ability to work in any situation that would put him in danger if hearing acuity was required such as working around potentially dangerous equipment or in a situation where he would need to hear warning calls, but otherwise would have no effect on physical or sedentary employment."  However, while the examiner determined that the Veteran's hearing loss "would limit his ability to work" in situations where inability to hear would be dangerous, there is no indication in this opinion or elsewhere in the record that the Veteran was or would not be able to work due to his hearing loss disability.  While the Veteran speculated that "having problems hearing was probably another reason for [his employer] to get rid of [him]," there is no indication that the Veteran's hearing loss caused problems in performing his previous employment duties or would, by itself or in combination with any other service-connected disabilities, prevent him from obtaining or maintaining substantially gainful employment for which he would be qualified.

The Board notes the Veteran's assertions that he was terminated by his most recent employer because of his service-connected disabilities.  However, the Veteran's speculation that he was terminated after 32 years for taking trips to the bathroom too often or because of difficulty hearing is unsupported by any evidence whatsoever except his bare assertion that, while his employer told him that his position was abolished, he felt that he was replaced.  In this regard, again, in a February 2012 statement, the Veteran's former employer, in providing the details of the Veteran's employment, did not indicate that such employment ended due to any disability.  Regardless, when considering a TDIU claim, the severity and functional impact of the service-connected disabilities on the ability to work are controlling.  

Furthermore, the extent to which the Veteran himself actually believes that he was terminated due to his service-connected disabilities is highly questionable given his own multiple statements regarding the termination of his employment that contradict his assertion that it was the result of any disability.  During a May 2011 VA psychological consult, the Veteran reported that he loved being a welder and had had "[n]o significant problems while in job for 33 years," but that his position had been "abolished last month," and that he did not "want another job but does not know what to do now."  On September 2011 mental health examination in connection with his claim for SSA disability, the Veteran reported that he most recently worked in April 2011 as a foreman at a welding shop, and that he had held that positon for 34 years and left when they downsized.  On November 2011 VA mental health examination, he stated that his most recent job was a working as a supervisor in a welding department, that he had held that job for 34 years, but remarked that he was ready to retire because the company was bought out and he did not like the new owners and "was ready to get out"; he denied any attendance or disciplinary problems at work, and stated that he "was at work everyday," and that he liked his job and was able to fulfill all responsibilities including supervising others, and retired in April 2011.  On June 2015 VA mental health examination, the Veteran reported that he had taken a welding job in 1979 and enjoyed it; that he had worked as a welder for 32/33 years and reported he never missed a day of work and performed all of his duties, including his supervisory role, well; that his last day to work was in April 2011; that another company took over for the last five years he was in his job; that one day he was called to the office and was told his position was being "abolished" and he was not needed anymore; that he did not know what actually happened to that position; and that he did not look for employment after that.

The Board recognizes, as noted on November 2011 VA mental health examination, the Veteran's report that he never completed his high school degree and began working in factories after high school and returned to factory work following the service.  However, the weight of the evidence reflects that the Veteran's employment, with his employer of over 32 years, ended in April 2011 for reasons unrelated to any of his service-connected disabilities.  It further reflects that the Veteran has not attempted to obtain employment since that time, that he receives SSA disability benefits as the result of nonservice-connected back disorders, and that his service-connected disabilities, while productive of some occupational impairment, in no way render him unable to secure or follow a substantially gainful occupation, to include performing the same type of work he performed in his position of over 32 years.

Therefore, the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of any service-connected disability or disabilities.  Accordingly, a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a disability manifested by uncontrollable body shakes is denied.

A TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


